Citation Nr: 1705942	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to December 1953.  The Veteran died in March 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in December 2016.  The Board notes that the appellant has not been furnished copies of the VHA opinion.  See 38 C.F.R. § 20.903.  However, given the favorable decision rendered below, the Board finds that further delay is unnecessary and that the appellant is not prejudiced by the Board rendering the decision at this time, without the appellant being furnished a copy of the VHA opinion.  In any case, the pertinent parts of the opinion are outlined below.


FINDING OF FACT

The Veteran had service-related disability that contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially contends that the Veteran had posttraumatic stress disorder (PTSD) as a result of his military service and that his PTSD contributed to his hypertension, atrial fibrillation, and arteriosclerotic cardiovascular disease, which ultimately caused the Veteran's death.

I. Legal Criteria

When a veteran dies from a service-connected disability, the veteran's surviving spouse may be entitled to disability and indemnity compensation (DIC) benefits for the cause of death.  38 C.F.R. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death").

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially or materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.
II. Analysis

The Veteran died in March 2010, and his death certificate shows the immediate cause of death as cardiorespiratory arrest, with underlying causes listed as arteriosclerotic cardiovascular disease and atrial fibrillation.  Additionally, his death certificate shows that other significant conditions contributing to death, but not resulting in the underlying causes, were cerebral vascular accident and congestive heart failure.

At the time of the Veteran's death, service connection was established only for hearing loss.  The Board must first determine if he had PTSD that was service related.

By way of background, the RO denied service connection for PTSD in a November 2008 rating decision primarily because the PTSD symptoms noted by a VA examiner in a June 2008 report were reported by the appellant and not by the Veteran.  Significantly, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's life time.  38 C.F.R. § 20.1106.

A June 2008 VA examiner not only reported that the Veteran had a diagnosis of PTSD, but also opined that the PTSD symptoms described by the appellant were "caused by or a result of the Veteran's military combat experiences while serving in Korea."  Although the appellant provided the information, the examiner explained that the Veteran was unable to communicate due to speech difficulty as a result of a stroke.  The Board notes that the Veteran was awarded the Combat Infantry Badge for such service.  Furthermore, the record includes a November 2008 letter from a private psychologist who also indicated that the Veteran had PTSD and provided positive nexus opinion evidence.  Therefore, the Board finds that the Veteran's PTSD was in fact related to his service.

Because the Veteran's immediate cause of death was cardiorespiratory arrest, the question in this case is whether the Veteran's PTSD was a contributory cause of his death.  This is a complex medical issue requiring sufficient competent medical evidence to substantiate the contention.

The December 2016 VHA opinion was authored by a cardiologist at a Federal Health Care Center.  The expert stated that his "opinion based on the current medical literature would assert that there is a probability of greater than 50% possibility that [the Veteran's cardiovascular] condition could at least be aggravated by the Veteran's PTSD."  In support of this conclusion, the expert cited multiple studies that linked psychological factors to ischemic heart disease and specifically discussed a possible causal relationship between PTSD and coronary heart disease.  Therefore, based on this expert opinion, the Board finds that the evidence is at least in a state of equipoise as to whether the Veteran's PTSD contributed substantially or materially to the Veteran's death caused by cardiorespiratory arrest, with underlying arteriosclerotic cardiovascular disease and atrial fibrillation.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board finds that at least a state of relative equipoise has been reached as to whether or not the Veteran had service-related disability that contributed to his death.  Therefore, the benefit-of-the-doubt rule applies, and service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


